
	
		II
		110th CONGRESS
		1st Session
		S. 2263
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2007
			Mr. Webb introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To require the Director of the National
		  Institute of Standards and Technology to establish an initiative to promote the
		  research, development, and demonstration of miner tracking and communications
		  systems and to promote the establishment of standards and other measurement
		  services regarding underground communications to protect miners in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Mine Communications Technology
			 Innovation Act.
		2.FindingsCongress finds the following:
			(1)The failure of miner tracking and
			 communications devices or lack thereof in mines severely hampers rescue efforts
			 in the event of emergencies.
			(2)Mines,
			 particularly underground mines, have properties that present unique technical
			 challenges for the integration of currently available tracking and
			 communications systems. These properties include the lack of a clear path or
			 open air which is required for radio signals and WiFi. Additionally, because
			 coal is an absorptive material, less than 10 percent of the radio spectrum that
			 is used above ground can be used underground. A fraction of that (only about 1
			 percent) radio spectrum is actually allocated for commercial communications
			 purposes. As a consequence, the availability of miner communication equipment
			 is severely limited.
			(3)Research and
			 experience have shown that communications and tracking systems may not work
			 equally well in every mine or in every emergency situation, and therefore
			 several different systems may be necessary for development and
			 integration.
			(4)Because of the
			 serious challenges of the mine environment and the limited market provided by
			 the mining industry, much needed technology has not yet been developed by the
			 private sector or is not commercially available in the United States.
			(5)Furthermore, due
			 to the regulatory structure of the industry and the lengthy approval process
			 for mine tracking and communications systems, research must be accelerated so
			 that next generation technology can be quickly and efficiently integrated into
			 mines to protect the safety of miners.
			(6)The National Institute of Standards and
			 Technology is well positioned to help accelerate the development of mining
			 tracking and communications technology. The National Institute of Standards and
			 Technology has a long history of working in conjunction with industry to invest
			 in longer-term, high-risk research which yields national benefits far beyond
			 private payoff. Further, the National Institute of Standards and Technology
			 builds partnerships with industry to leverage existing research and development
			 to drive next generation technology.
			(7)The National Institute of Standards and
			 Technology is well-positioned to accelerate development of consensus mining
			 communications standards given the extensive work that the organization has
			 done in the field of emergency communications to develop standards and
			 technologies for interoperable wireless telecommunications and information
			 systems.
			(8)In developing such standards, the National
			 Institute of Standards and Technology should work in cooperation with the
			 National Institute for Occupational Safety and Health and the Mine Safety and
			 Health Administration, and other relevant public and private stakeholders, to
			 build on existing technology and knowledge regarding mine communications
			 systems.
			3.Mine
			 communications and tracking research and development program
			 authorization
			(a)EstablishmentThe Director of the National Institute of
			 Standards and Technology shall provide for the establishment of a program of
			 research, development, and demonstration that includes the establishment of
			 best practices, adaptation of existing technology, and efforts to accelerate
			 the development of next generation technology and tracking systems for mine
			 communications.
			(b)CoordinationIn
			 carrying out this section, the Director shall coordinate with relevant Federal
			 agencies and industry to evaluate areas of research and development and best
			 practices that will be most promising in protecting miner safety.
			(c)Optional
			 focusIn establishing this program, the Director may focus on the
			 following communications and tracking system characteristics:
				(1)Systems that are
			 likely to work in emergency situations.
				(2)Systems that work
			 in coal mines, with special attention paid to deep underground coal
			 mines.
				(3)Systems that
			 provide coverage throughout all areas of the mine.
				(4)Hybrid systems
			 that use both wireless and infrastructure based systems.
				(5)Functionality for
			 2-way and voice communications.
				(6)Systems that serve
			 emergency and routine communications needs.
				(7)The ability to work
			 with existing legacy systems and to be quickly integrated.
				(8)Propagation environment characterization,
			 performance metrics, and independently derived validation tests to verify
			 performance for standards development.
				4.Standards
			 regarding underground communicationsConsistent with Office of Management and
			 Budget Circular A–119, the Director of the National Institute of Standards and
			 Technology shall work with industry and relevant Federal agencies to develop
			 consensus industry standards for communications in underground mines. The
			 Director shall also develop and provide any needed measurement services to
			 support implementation of these standards. In their efforts to help develop
			 these standards and related measurement services, the following issues should
			 be addressed:
			(1)The appropriate
			 use of frequency bands and power levels.
			(2)Matters related to
			 interoperability of systems, applications, and devices.
			(3)Technology to
			 prevent interference.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Director of the National Institute of
			 Standards and Technology such sums as are necessary for carrying out this Act
			 for fiscal years 2009 and 2010, to be derived from amounts authorized under
			 section 3001 of the America COMPETES Act.
		
